DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office Action is in response to the amendment filed on 01/13/2021. 
Claims 1, 11, 12, 19 and 20 have been amended. 
Claims 28 and 29 have been added.
Claims 1, 3, 4, 6, 11-17 and 19-29 are pending in the current application.
Response to Arguments
Regarding the Office Action filed on 11/24/2020:
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive because the arguments do not apply to the below interpretation (also see 112b rejections below).
Applicant’s arguments with respect to claim(s) 19 and 20 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 11-17 and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because it recites limitation “wherein the first pair of wings each project along a first axis oblique to a centerline of the mask such that an angle between the first axis and extending generally downward and toward the centerline is acute” in lines 16-18. It is unclear how the first pair of wings each project along the same axis. Fig. 2 of the instant application shows that a first wing 24A of the first pair of wings project a long an axis A1 oblique to a centerline of the mask 32 and the second wing of the first pair of wings project along another axis extended in a different direction from A1. For the purpose of examination, the limitation will be read as a first wing of the first pair of wings projects a long a first axis oblique to a centerline of the mask. Moreover, it is also unclear how an angle can be formed between the first axis and a direction which is “extending generally downward and toward the centerline”. For the purpose of examination, the limitation will be read as an angle between the first axis and the centerline is acute as being viewed as below so that the first axis can extend downward and toward the centerline as A1 extends to meet 32. Note that the centerline defines an axis of 180 degrees and with the first and second axes extending through the centerline 32, an oblique and acute angle can be formed, the sum of which totals to the 180 degrees.

    PNG
    media_image1.png
    597
    730
    media_image1.png
    Greyscale

Similarly, claim 1 is also rejected because it recites limitation “wherein the second pair of wings each project along a second axis oblique to a centerline of the mask such that an angle between the first axis and extending generally downward and toward the centerline is acute” in lines 19-21. It is unclear how the second pair of wings each project along the same axis. Fig. 2 of the instant application shows that a first wing 26A of the second pair of wings project a long an axis A2 oblique to a centerline of the mask 32 and the second wing of the first pair of wings project along another axis extended in a different direction from A1. For the purpose of examination, the limitation 
Similar to claim 1, claims 19 and 20 are rejected because they recites limitations “wherein the first pair of wings each project along a first axis oblique to a centerline of the mask such that an angle between the first axis and extending generally downward and toward the centerline is acute” and “wherein the second pair of wings each project along a second axis oblique to a centerline of the mask such that an angle between the first axis and extending generally downward and toward the centerline is acute” because of the same reason above.
Note that the dependent claims are rejected as being dependent on the rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1, 3-4, 11-17, and 21-27, and 29 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Dumas (US 20190240441 A1) in view of Kooij et al. (US 20100000534 A1).
Regarding claim 1, Dumas discloses a mask configured to deliver pressurized airflow, comprising:
a central portion (see walls 102 in Fig. 3) configured to surround a nose of a patient, wherein the central portion includes a rim (see peripheral edge 11 and periphery 104 in Fig. 2) circumscribing a section of the central portion projecting away from the rim to receive the nose of the patient; 
a first pair of wings (see tabs 14 and 12 in Fig. 2) projecting from opposite sides of the central portion; and 
a second pair of wings (see tabs 15 and 13 in Fig. 2) projecting from opposite sides of the central portion
wherein each wing of the first and second pairs of wings is at least partially provided by an adhesive material (see paragraph [0048]) and wherein the adhesive material is integrally formed with the mask (see paragraph [0057])
wherein, when the mask is viewed from a front perspective, the first pair of wings are above the second pair of wings (see Fig. 2, the front perspective view is treated as viewed in the orientation shown in Fig. 2).
wherein the first pair of wings each include an upper edge having a length greater than a length of a lower edge thereof (see below annotated Fig. 2).


    PNG
    media_image2.png
    654
    844
    media_image2.png
    Greyscale

	wherein a first wing of the first pair of wings projects along a first axis oblique to a centerline of the mask such that an angle between the first axis and the centerline is acute (as being viewed in below annotated Fig. 2, the first axis oblique to a centerline of the mask and an acute angle is formed in the below orientation similar fashion to how the mask is viewed in the orientation in the 112b rejection above)
wherein a first wing of the second pair of wings projects along a second axis oblique to a centerline of the mask such that an angle between the first axis and the centerline is acute (as being viewed in below annotated Fig. 2,  the second axis oblique 

 
    PNG
    media_image3.png
    772
    538
    media_image3.png
    Greyscale



Kooij et al. teaches the adhesive material (e.g see 2104 in Fig. 35 or 2108 in Fig. 36-37) is integrally formed with mask via molding, which is not provided by a strip or pad of adhesive (see paragraph [0167]-[0168]), where molding is an alternative known method to integrate the adhesive material to the mask . 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas to make the adhesive material is integrally formed with the mask and the adhesive material is not provided by a strip or pad of adhesive as taught by Kooij et al. as an alternative known method for the purpose of integrating the adhesive material to the mask. 
Regarding claim 3, Dumas in view of Kooij et al. discloses the mask as recited in claim 2. Dumas does not disclose wherein the mask is formed entirely of silicone.
Kooij et al. teaches silicone as a known suitable material for a mask (see paragraph [0170] and paragraph [0283]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas to include silicone as a known suitable material for the mask wherein the mask is formed entirely of silicone as taught by Kooij et al. for the purpose of forming the mask.
Regarding claim 4, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas further discloses wherein the rim is at least partially provided by the adhesive material (see paragraph [0048]).


    PNG
    media_image4.png
    733
    870
    media_image4.png
    Greyscale

However Dumas does not disclose a numeric ratio of width: the first pair of wings and the second pair of wings is between about 0.7 and 0.9.
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as examples. Dumas is generally within the ranges as claimed, thus would not be destroyed by being made with the proportions as claimed. It would be obvious to do so since Dumas is 
Regarding claim 12, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas further discloses wherein a ratio of a width of the central portion to the width of the mask between ends of the first pair of wings appears to be between about 0.5 and 0.7 (see W and W1 in the above annotated Fig. 2).
However Dumas does not disclose a numeric ratio of width: a ratio of a width of the central portion to the width of the mask between ends of the first pair of wings is between about 0.5 and 0.7.
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as examples. Dumas is generally within the ranges as claimed, thus would not be destroyed by being made with the proportions as claimed. It would be obvious to do so since Dumas is directed toward maintaining a patient interface on the face of a patient with adhesive rather than straps and with wing portions conforming to the cheeks of a patient. Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 
Regarding claim 13, Dumas in view of Kooij et al. discloses the mask as recited in claim 12. Dumas further discloses wherein ratio of the width of the central portion to the width of the mask between ends of the second pair of wings appears to between about 0.6 and 0.9 (see W and W2 in the above annotated Fig. 2). 
Dumas does not disclose wherein ratio of the width of the central portion to the width of the mask between ends of the second pair of wings is between about 0.6 and 0.9. 
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as examples. Dumas is generally within the ranges as claimed, thus would not be destroyed by being made with the proportions as claimed. It would be obvious to do so since Dumas is directed toward maintaining a patient interface on the face of a patient with adhesive rather than straps and with wing portions conforming to the cheeks of a patient. Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Regarding claims 14-17, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas further discloses wherein a ratio of a height of the second pair of wings (see H2 in below annotated Fig. 2) to a height of the first pair of wings (see H1 in below annotated Fig. 2) appears to be between about 0.5 to 1.5, the ratio of the height of the second pair of wings (see H2 in below annotated Fig. 2) to the height of the first pair of wings (see H1 in below annotated Fig.2) appears to be between about 0.6 and 1.0, a ratio of the height of the first pair of wings (see H1 in below annotated Fig. 2) to a height of the central portion (see H in below annotated Fig. 2) appears to be between about 0.1 and 0.5, a ratio of the height of the second pair of wings (see H2 in below annotated Fig. 2) to a height of the central portion (see H in below annotated Fig. 
    PNG
    media_image5.png
    733
    870
    media_image5.png
    Greyscale

However Dumas does not disclose a numeric ration of heights: a ratio of a height of the second pair of wings to a height of the first pair of wings is between about 0.5 to 1.5, the ratio of the height of the second pair of wings to the height of the first pair of wings appears is between about 0.6 and 1.0, a ratio of the height of the first pair of wings to a height of the central portion appears is between about 0.1 and 0.5, a ratio of the height of the first pair of wings to a height of the central portion is between about 0.1 and 0.5.
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of height and width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as 
Regarding claim 21, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas further discloses a top of the central portion is configured to rest on a bridge of the nose of the patient (see paragraph [0061]), and
a bottom of the central portion is configured to rest above an upper lip of the patient (paragraph [0054] lines 8-12).
Regarding claim 22, Dumas discloses the mask as recited in claim 1. Dumas further discloses the section of the central portion includes an aperture configured to receive a conduit for delivering airflow (see paragraph [0051]).
Regarding claim 23, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas in view of Kooij et al. further discloses the adhesive material is integrally formed with the mask such that, after the mask is formed, the adhesive material is not configured to be separable from the mask (see paragraph [0167]-[0168] in Kooij et al.). 

Regarding claim 25, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas in view of Kooij et al. further discloses, wherein the adhesive material is integrally molded with the mask (see paragraph [0167]-[0168] in Kooij et al.). 
Regarding claim 26, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas in view of Kooij et al. further discloses, wherein the first and second pairs of wings are integrally molded with the central portion (see paragraph [0167]-[0168] in Kooij et al.).
Regarding claim 27, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas in view of Kooij et al. further discloses, wherein the first and second pairs of wings are directly connected to the central portion without an intervening adhesive (see paragraph [0167]-[0168] in Kooij et al.).
Regarding claim 29, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas further discloses wherein each of the first pair of wings exhibits a first height and each of the second pair of wings exhibits a second height less than the first height (see below annotated Fig. 2, H1: first height, H2: second height, note that where the heights are taken from is not defined).

    PNG
    media_image6.png
    717
    850
    media_image6.png
    Greyscale

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas in view of Kooij et al. as applied to claims 1, 3-4, 11-17, and 21-27, and 29 above, and further in view of Zhu (US 20070106016 A1).
Regarding claim 6, Dumas in view of Kooij et al. discloses mask of claim 1. Dumas does not disclose the adhesive material is a two compound silicone elastomer.
Zhu teaches a two compound silicone which has high tear strength and low hardness properties (see paragraph [0050]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas in view of Kooij et al. to include a two compound silicone elastomer as taught by Zhu for the purpose of providing more durability (see paragraph [0050]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas in view of Kooij as applied to claims 1, 3-4, 11-17, and 21-27, and 29 above, and further in view of Barbour et al. (US 20170224942 A1).
Regarding claim 28, Dumas in view of Kooij et al. discloses the mask as recited in claim 1. Dumas further discloses the shape or the dimension of second pair of wings can be adapted according to the mask or the patient (see paragraph [0062]) and the mask can be a nasal mask (see “nasal” in paragraph [0001]-[0002]). However, Dumas does not disclose wherein the second pair of wings each include a lower edge curved following a radius having an origin below a below a bottom edge of the mask.
Barbour et al. teaches a nasal mask can have lower edges curved following a radius having an origin below a bottom edge of the mask (see below annotated Fig. 2) as a known configuration of the mask adapted to a patient’s face covering the nose and adjacent face region of the patient (see paragraph [0036]). 

    PNG
    media_image7.png
    698
    662
    media_image7.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas in view of Kooij to make the bottom of the mask curved such that the second pair of wings each include a lower edge curved following a radius having an origin below a below a bottom edge of the mask as taught by Barbour et al. as a known configuration of the mask adapted to a patient’s face for the purpose of covering the nose and adjacent face region of the patient.	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 20190240441 A1) in view of Kooij et al. (US 20100000534 A1) and Barbour et al. (US 20170224942 A1).

a flow generator configured to output a pressurized airflow (see paragraph [0026]); 
a conduit in fluid communication with the flow generator (see paragraph [0051]); 
a mask in fluid communication with the conduit, the mask comprising: 
a central portion configured to surround a nose of a patient, wherein the central portion includes a rim (see peripheral edge 11 and periphery 104 in Fig. 2) and a section (see walls 102 in Fig. 2) projecting away from the rim to receive the nose of the patient; 
a first pair of wings (see tabs 14 and 12 in Fig. 2) projecting from opposite sides of the central portion; and 
a second pair of wings (see tabs 15 and 13 in Fig. 2) projecting from opposite sides of the central portion,
wherein each wing of the first and second pairs of wings is at least partially provided by an adhesive material, and wherein the adhesive material is integrally formed with the mask (see paragraph [0057]). 
wherein, when the mask is viewed from a front perspective, the first pair of wings are above the second pair of wings (see Fig. 2, the front perspective view is treated as viewed in the orientation shown in Fig. 2).
wherein the first pair of wings each include an upper edge having a length greater than a length of a lower edge thereof (see below annotated Fig. 2).


    PNG
    media_image2.png
    654
    844
    media_image2.png
    Greyscale

wherein a first wing of the first pair of wings projects along a first axis oblique to a centerline of the mask such that an angle between the first axis and the centerline is acute (as being viewed in below annotated Fig. 2, the first axis oblique to a centerline of the mask and an acute angle is formed in the below orientation similar fashion to how the mask is viewed in the orientation in the 112b rejection above)
wherein a first wing of the second pair of wings projects along a second axis oblique to a centerline of the mask such that an angle between the first axis and the centerline is acute (as being viewed in below annotated Fig. 2, the second axis oblique 


    PNG
    media_image3.png
    772
    538
    media_image3.png
    Greyscale


Dumas does not discloses the adhesive material is not provided by a strip or pad of adhesive, wherein a ratio of the width of the mask between ends of the first pair of 
Dumas further teaches the adhesive material is integrally formed with the mask using an irreversible technique (see paragraph [0057]). However, Dumas does not disclose the adhesive material is not provided by a strip or pad of adhesive.
Kooij et al. teaches the adhesive material (e.g see 2104 in Fig. 35 or 2108 in Fig. 36-37) is integrally formed with mask via molding, the adhesive material is not provided by a strip or pad of adhesive (see paragraph [0167]-[0168]), where molding is an alternative known method to integrate the adhesive material to the mask . 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas to make the adhesive material is integrally formed with the mask and the adhesive material is not 
Dumas further discloses a ratio of the width of the mask between ends of the first pair of wings to the width of the mask between ends of the second pair of wings appears to be between about 0.7and 0.9 (see W1 and W2 in below annotated Fig. 2).

    PNG
    media_image4.png
    733
    870
    media_image4.png
    Greyscale

However Dumas does not disclose a numeric ratio of width: the first pair of wings and the second pair of wings is between about 0.7 and 0.9.
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as examples. Dumas is generally within the ranges as claimed, thus would not be destroyed by being 
Dumas further discloses wherein a ratio of a width of the central portion to the width of the mask between ends of the first pair of wings appears to be between about 0.5 and 0.7 (see W and W1 in the above annotated Fig. 2).
However Dumas does not disclose a numeric ratio of width: a ratio of a width of the central portion to the width of the mask between ends of the first pair of wings is between about 0.5 and 0.7.
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as examples. Dumas is generally within the ranges as claimed, thus would not be destroyed by being made with the proportions as claimed. It would be obvious to do so since Dumas is directed toward maintaining a patient interface on the face of a patient with adhesive rather than straps and with wing portions conforming to the cheeks of a patient. Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 
Dumas further discloses wherein ratio of the width of the central portion to the width of the mask between ends of the second pair of wings appears to between about 0.6 and 0.9 (see W and W2 in the above annotated Fig. 2). 
Dumas does not disclose wherein ratio of the width of the central portion to the width of the mask between ends of the second pair of wings is between about 0.6 and 0.9. 
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as examples. Dumas is generally within the ranges as claimed, thus would not be destroyed by being made with the proportions as claimed. It would be obvious to do so since Dumas is directed toward maintaining a patient interface on the face of a patient with adhesive rather than straps and with wing portions conforming to the cheeks of a patient. Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Dumas further discloses wherein a ratio of a height of the second pair of wings (see H2 in below annotated Fig. 2) to a height of the first pair of wings (see H1 in below annotated Fig. 2) appears to be between about 0.5 to 1.5, the ratio of the height of the second pair of wings (see H2 in below annotated Fig. 2) to the height of the first pair of wings (see H1 in below annotated Fig.2) appears to be between about 0.6 and 1.0, a ratio of the height of the first pair of wings (see H1 in below annotated Fig. 2) to a height of the central portion (see H in below annotated Fig. 2) appears to be between about 0.1 and 0.5, a ratio of the height of the second pair of wings (see H2 in below annotated Fig. 2) to a height of the central portion (see H in below annotated Fig. 2) appears to be 
    PNG
    media_image5.png
    733
    870
    media_image5.png
    Greyscale

However Dumas does not disclose a numeric ration of heights: a ratio of a height of the second pair of wings to a height of the first pair of wings is between about 0.5 to 1.5, the ratio of the height of the second pair of wings to the height of the first pair of wings appears is between about 0.6 and 1.0, a ratio of the height of the first pair of wings to a height of the central portion appears is between about 0.1 and 0.5, a ratio of the height of the first pair of wings to a height of the central portion is between about 0.1 and 0.5.
The instant application doesn’t provide criticality for a tapering shape with numeric ratios of height and width as claimed, particularly in instant Paragraphs [0038]-[0044] ranges are disclosed to be optimized with numeric values provided only as 
Dumas further discloses the shape or the dimension of second pair of wings can be adapted according to the mask or the patient (see paragraph [0062]) and the mask can be a nasal mask (see “nasal” in paragraph [0001]-[0002]). However, Dumas does not disclose wherein the second pair of wings each include a lower edge curved following a radius having an origin below a below a bottom edge of the mask.
Barbour et al. teaches a nasal mask can have lower edges curved following a radius having an origin below a bottom edge of the mask (see below annotated Fig. 2) as a known configuration of the mask adapted to a patient’s face covering the nose and adjacent face region of the patient (see paragraph [0036]). 

    PNG
    media_image7.png
    698
    662
    media_image7.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas to make the bottom of the mask curved such that the second pair of wings each include a lower edge curved following a radius having an origin below a below a bottom edge of the mask as taught by Barbour et al. as a known configuration of the mask adapted to a patient’s face for the purpose of covering the nose and adjacent face region of the patient.	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 20190240441 A1) in view of Kooij et al. (US 20100000534 A1), Bowsher (US 20150250970 A1) and Barbour et al. (US 20170224942 A1).

an adhesive material on the surface of the initial structure at least partially form a first pair of wings projecting (see tabs 14 and 12 in Fig. 2) from the central portion and a second pair of wings (see tabs 15 and 13 in Fig. 2) projecting from the central portion, each wing of the second pairs of wings is at least partially made of adhesive material (see paragraph [0048]) and the adhesive material becomes integrally formed with the initial structure (see paragraph [0057)
wherein, when the mask is viewed from a front perspective, the first pair of wings are above the second pair of wings (see Fig. 2, the front perspective view is treated as viewed in the orientation shown in Fig. 2).
wherein the first pair of wings each include an upper edge having a length greater than a length of a lower edge thereof (see below annotated Fig. 2).
wherein the second pair of wings each include an upper edge having a length less than a length of a lower edge (see below annotated Fig. 2).

    PNG
    media_image2.png
    654
    844
    media_image2.png
    Greyscale

wherein a first wing of the first pair of wings projects along a first axis oblique to a centerline of the mask such that an angle between the first axis and the centerline is acute (as being viewed in below annotated Fig. 2, the first axis oblique to a centerline of the mask and an acute angle is formed in the below orientation similar fashion to how the mask is viewed in the orientation in the 112b rejection above)
wherein a first wing of the second pair of wings projects along a second axis oblique to a centerline of the mask such that an angle between the first axis and the centerline is acute (as being viewed in below annotated Fig. 2, the second axis oblique to a centerline of the mask and an acute angle is formed in the below orientation similar fashion to how the mask is viewed in the orientation in the 112b rejection above)


    PNG
    media_image3.png
    772
    538
    media_image3.png
    Greyscale


Dumas does not teach the adhesive material is not provided by a strip or pad of adhesive, the adhesive material is an adhesive gel, the initial structure of the mask is made from a soft elastomer wherein the manufacturing method including injecting the soft elastomer compound into a mold to form the initial structure of the mask and 
Dumas further teaches the adhesive material is integrally formed with the mask using an irreversible technique (see paragraph [0057]). However, Dumas does not teach the adhesive material is not provided by a strip or pad of adhesive.
Kooij et al. teaches the adhesive material (e.g see 2104 in Fig. 35 or 2108 in Fig. 36-37) is integrally formed with mask via molding, the adhesive material is not provided by a strip or pad of adhesive (see paragraph [0167]-[0168]), where molding is an alternative known method to integrate the adhesive material to the mask . 
Kooij et al. teaches the adhesive material is an adhesive gel (see paragraph [0167]-[0168]) as an alternative known type of adhesive material. 
Kooij et al. teaches a soft elastomer compound as a known suitable material for the purpose of forming a mask (see paragraph [0170], the mask is made from silicone).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas to make the adhesive material is integrally formed with the mask and the mask not using a strip or pad of adhesive as an alternative known method for the purpose of integrating the adhesive material to the mask, to make the adhesive material is an adhesive gel as an alternative known type of adhesive material, and to include a soft elastomer compound as a known suitable material for the purpose of forming a mask as taught by Kooij et al. 

Bowsher teaches two-shot injection molding as a known method for the purpose of bonding of two components together (see paragraph [0030]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas in view of Kooij et al. include steps which are injecting a soft elastomer compound into a mold to form the initial structure of the mask and providing the adhesive gel on the surface of the initial structure, wherein the adhesive gel is injected into the mold and is molded to the surface of the initial structure in view of Bowsher as a known method for the purpose of bonding of two components together.
Dumas in view of Kooij and Bowsher further discloses the shape or the dimension of second pair of wings can be adapted according to the mask or the patient (see paragraph [0062] in Dumas) and the mask can be a nasal mask (see “nasal” in paragraph [0001]-[0002]). However, it not disclose wherein the second pair of wings each include a lower edge curved following a radius having an origin below a below a bottom edge of the mask.
Barbour et al. teaches a nasal mask can have lower edges curved following a radius having an origin below a bottom edge of the mask (see below annotated Fig. 2) 

    PNG
    media_image7.png
    698
    662
    media_image7.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Dumas to make the bottom of the mask curved such that the second pair of wings each include a lower edge curved following a radius having an origin below a below a bottom edge of the mask as taught by Barbour et al. as a known configuration of the mask adapted to a patient’s face for the purpose of covering the nose and adjacent face region of the patient.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773